         Case 1:18-cv-02223-GBD-SN Document 134 Filed 03/31/20 Page 1 of 1
                                        Susman Godfrey l.l.p.
                                         a registered limited liability partnership
                                                        32ND FLOOR
                                             1301 AVENUE OF THE AMERICAS
                                          NEW YORK, NEW YORK 10019-6023
                                                       (212) 336-8330
                                                     FAX (212) 336-8340
                                                    www.susmangodfrey.com
                                                       __________
        Suite 5100                                       Suite 1400                                 Suite 3800
   1000 Louisiana Street                          1900 Avenue of the Stars                      1201 Third Avenue
Houston, Texas 77002-5096                    Los Angeles, California 90067-6029          Seattle, Washington 98101-3000
     (713) 651-9366                                   (310) 789-3100                              (206) 516-3880
        __________                                        __________                                 __________

                            Beatrice Franklin
                                                                                      E-Mail BFranklin@susmangodfrey.com
                       Direct Dial (212) 729-2021




          March 31, 2020

          VIA ECF

          The Hon. Sarah Netburn
          United States Magistrate Judge
          Thurgood Marshall Courthouse
          40 Foley Square, Room 430
          New York, NY 10007

          Re:       Rich v. Fox News Network LLC, et al., No. 18-cv-2223

          Dear Judge Netburn:

          Plaintiffs Joel and Mary Rich and Defendant Fox News Network, LLC (the
          “Parties”) jointly submit this letter regarding ESI protocol, pursuant to the Court’s
          March 11 Order. See Docket No. 127. The Parties are nearing agreement on the
          outstanding issues regarding search terms and custodians and do not expect at this
          time to have a disputed issue for the Court regarding terms or custodians. Because
          the Parties continue to refine a handful of search strings, we respectfully request
          permission to file a list of agreed-upon search terms by next Tuesday, April 7.

          For document requests for which the Parties have agreed to run search terms
          “through the present,” we have agreed that the cutoff will be April 1, 2020.

          The Parties reserve the right to request additional custodians or terms or to expand
          the requested timeframes if developments in the litigation or facts learned during
          discovery warrant it.

          Sincerely,

          /s/ Beatrice Franklin

          Beatrice Franklin
